—Judgment, Supreme Court, New York County (Beverly Cohen, J.), entered July 21, 1994, awarding plaintiff damages in an action to recover for nursing services rendered, and bringing up for review an order which granted plaintiffs’ motion for summary judgment, unanimously affirmed, without costs.
Defendants’ acceptance of services rendered after the alleged act of incompetence, failure to adduce expert opinion in support of their claim of incompetence, and execution of various documents acknowledging their responsibility to pay for services not covered by insurance show that the issues defendants seek to raise are not sufficient to defeat plaintiff’s motion, and that plaintiff is entitled to recover the price for the services *215stipulated in the parties’ contract. Concur—Ellerin, J. P., Wallach, Ross, Nardelli and Tom, JJ.